Name: COMMISSION REGULATION (EC) No 340/98 of 12 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities13. 2. 98 L 40/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 340/98 of 12 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 13 February 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 February 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 13. 2. 98L 40/2 ANNEX to the Commission Regulation of 12 February 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 204 48,6 212 106,4 624 185,9 999 113,6 0707 00 05 052 124,3 999 124,3 0709 10 00 220 167,8 999 167,8 0709 90 70 052 139,8 204 152,8 999 146,3 0805 10 10, 0805 10 30, 0805 10 50 052 40,6 204 34,9 212 39,3 600 52,9 624 63,4 999 46,2 0805 20 10 204 72,6 999 72,6 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 76,8 204 84,7 464 82,7 600 71,5 624 73,3 662 47,6 999 72,8 0805 30 10 052 78,1 400 61,7 600 70,1 999 70,0 0808 10 20, 0808 10 50, 0808 10 90 060 63,3 400 87,4 404 100,9 720 104,3 728 81,1 999 87,4 0808 20 50 388 96,4 400 111,6 528 101,8 999 103,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.